


Exhibit 10.31






BIOMET, INC.

DEFERRED SAVINGS PLAN




















































Effective as of January 1, 2011






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I.
 
DEFINITIONS AND CONSTRUCTION
 
1
 
 
 
 
 
Section 1.1.
 
Definitions
 
1
 
 
 
 
 
Section 1.2.
 
Rules of Construction
 
6
 
 
 
 
 
ARTICLE II.
 
PARTICIPATION
 
7
 
 
 
 
 
Section 2.1.
 
Determination of Eligible Person
 
7
 
 
 
 
 
Section 2.2.
 
Enrollment
 
7
 
 
 
 
 
Section 2.3.
 
Transferred Employees
 
7
 
 
 
 
 
Section 2.4
 
Amendment of Eligibility Criteria
 
7
 
 
 
 
 
ARTICLE III.
 
DEFERRAL ELECTIONS
 
8
 
 
 
 
 
Section 3.1.
 
Elections to Defer Compensation and/or Performance Bonuses
 
8
 
 
 
 
 
Section 3.2.
 
Elections as to Timing and Form of Payment of Benefits
 
8
 
 
 
 
 
Section 3.3.
 
Subsequent Elections Regarding Timing and Form of Payment
 
9
 
 
 
 
 
Section 3.4.
 
Investment Elections
 
10
 
 
 
 
 
ARTCILE IV.
 
DEFFERAL ACCOUNTS AND TRUST FUNDING
 
10
 
 
 
 
 
Section 4.1.
 
Deferral Accounts
 
10
 
 
 
 
 
Section 4.2.
 
Company Contribution Account
 
11
 
 
 
 
 
Section 4.3.
 
Trust Funding
 
12
 
 
 
 
 
ARTICLE V.
 
VESTING
 
12
 
 
 
 
 
Section 5.1.
 
Participant Contributions
 
12
 
 
 
 
 
Section 5.2.
 
Company Contributions
 
12
 
 
 
 
 
ARTICLE VI.
 
DISTRIBUTIONS
 
12
 
 
 
 
 
Section 6.1.
 
Distribution of Deferred Compensation and/or Performance Bonuses and
Discretionary Company Contributions
 
12
 
 
 
 
 
Section 6.2.
 
Hardship Distribution
 
13
 
 
 
 
 
Section 6.3.
 
Domestic Relations Orders
 
14
 
 
 
 
 
Section 6.4.
 
Distribution Upon Adverse Finding by the Internal Revenue Service    
 
14
 
 
 
 
 
Section 6.5.
 
Inability to Locate Participant
 
14
 
 
 
 
 
Section 6.6.
 
Delay in Payment for Specified Employees
 
14
 
 
 
 
 
ARTICLE VII.
 
ADMINISTRATION
 
14
 
 
 
 
 
Section 7.1.
 
Committee
 
14
 
 
 
 
 
Section 7.2.
 
Committee Action
 
15
 
 
 
 
 




- i -



--------------------------------------------------------------------------------




Section 7.3.
 
Powers and Duties of the Committee
 
15
 
 
 
 
 
Section 7.4.
 
Construction and Interpretation
 
15
 
 
 
 
 
Section 7.5.
 
Information
 
16


 
 
 
 
Section 7.6.
 
Compensation, Expenses and Indemnity
 
16
 
 
 
 
 
Section 7.7.
 
Quarterly Statements
 
16
 
 
 
 
 
Section 7.8
 
Disputes
 
16
 
 
 
 
 
ARTICLE VIII.
 
MISCELLANEOUS
 
17
 
 
 
 
 
Section 8.1.
 
Unsecured General Creditor
 
17
 
 
 
 
 
Section 8.2.
 
Restriction Against Assignment
 
17
 
 
 
 
 
Section 8.3.
 
Withholding
 
18
 
 
 
 
 
Section 8.4.
 
Amendment, Modification, Suspension or Termination
 
18
 
 
 
 
 
Section 8.5.
 
Receipt and Release
 
18
 
 
 
 
 
Section 8.6.
 
Limitation of Rights and Employment Relationship
 
19
 
 
 
 
 
Section 8.7.
 
Code Section 409A
 
19




- ii -



--------------------------------------------------------------------------------




BIOMET, INC.
DEFERRED SAVINGS PLAN


PREAMBLE
1.    The Company desires to establish the Biomet, Inc. Deferred Savings Plan,
effective as of January 1, 2011. The purpose of the Plan is to provide a select
group of key management and highly compensated employees and the members of the
Biomet, Inc. Board of Directors an opportunity, in accordance with the terms and
conditions set forth herein, to defer the receipt of compensation. By offering
this Plan, the Company intends to build management loyalty and its business;
provide a tax deferral alternative; permit deferral of amounts beyond the limits
of its qualified plans; and further enhance existing benefit plans.
Notwithstanding any provision in the Plan to the contrary, this Plan supersedes
the Biomet, Inc. Deferred Compensation Plan (Post-409A Plan) that was effective
as of January 1, 2005 ("Prior Plan") with respect to deferrals and Company
contributions made with respect to compensation earned on or after January 1,
2011, and is intended to comply with the requirements of Code Section 409A.
2.    The Plan is an unfunded benefit plan within the meaning of ERISA Sections
201, 301 and 401 and the Code. Benefits payable under the Plan with respect to a
participant or beneficiary shall be paid from the general assets of the Company.
To assist the Company in meeting its obligations under the Plan, the Company has
established a trust. The right of a participant or beneficiary to receive
payment under the Plan is merely a contractual right to payment from the Company
and the Plan does not give participants or beneficiaries any interest in, or
right to, any of the assets of any affiliated employer other than as a general
creditor of his employer.
3.    Participation in the Plan is voluntary. A Participant may elect to defer a
portion of his or her Compensation and/or Performance Bonuses under the Plan
and, at all times, shall be 100% Vested in amounts credited to his or her
Deferral Account. Under this Plan, the Company has no obligations to make
employer contributions to the Plan; however, the Company shall retain the right
to make discretionary allocations to the Accounts of Participants at the times
and in the amounts designated by the Company in its sole discretion.
ARTICLE I.

DEFINITIONS AND CONSTRUCTION
Section 1.1.    Definitions. Whenever the following words and phrases are used
in this Plan, with the first letter capitalized, they shall have the meanings
specified below.
(a)    "Account" or "Accounts" shall mean all of such accounts as are
specifically authorized for inclusion in this Plan.
(b)    "Base Salary" shall mean that portion of a Participant's Compensation
that is his or her annual base salary, excluding bonuses, Performance Bonuses,
commissions, incentive and all other remuneration for services rendered to the
Company.




--------------------------------------------------------------------------------




(c)    "Beneficiary" or "Beneficiaries" shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Committee (or its designee) to receive the benefits specified hereunder in the
event of the Participant's death. No beneficiary designation shall become
effective until it is filed with the Committee (or its designee). Any
beneficiary designation shall be revocable at any time through a written
instrument filed by the Participant with the Committee (or its designee) with or
without the consent of the previous Beneficiary. No designation of a Beneficiary
other than the Participant's spouse shall be valid unless consented to in
writing by such spouse. If there is no such designation or if there is no
surviving designated Beneficiary, then the Participant's surviving spouse shall
be the Beneficiary. If there is no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, the duly appointed and
currently acting personal representative of the Participant's estate (which
shall include either the Participant's probate estate or living trust) shall be
the Beneficiary. In any case where there is no such personal representative of
the Participant's estate duly appointed and acting in that capacity within 90
days after the Participant's death (or such extended period as the Committee (or
its designee) determines is reasonably necessary to allow such personal
representative to be appointed, but not to exceed 180 days after the
Participant's death), then Beneficiary shall mean the person or persons who can
verify by affidavit or court order to the satisfaction of the Committee (or its
designee) that they are legally entitled to receive the benefits specified
hereunder. In the event any amount is payable under the Plan to a minor, payment
shall not be made to the minor, but instead be paid (i) to that person's living
parent(s) to act as custodian, (ii) if that person's parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or (iii)
if no parent of that person is then living, to a custodian selected by the
Committee (or its designee) to hold the funds for the minor under the Uniform
Transfers or Gifts to Minors Act in effect in the jurisdiction in which the
minor resides. If no parent is living and the Committee (or its designee)
decides not to select another custodian to hold the funds for the minor, then
payment shall be made to the duly appointed and currently acting guardian of the
estate for the minor or, if no guardian of the estate for the minor is duly
appointed and currently acting within 60 days after the date the amount becomes
payable, payment shall be deposited with the court having jurisdiction over the
estate of the minor. Payment by the Company pursuant to any unrevoked
Beneficiary designation, or to the Participant's estate if no such designation
exists, of all benefits owed hereunder shall terminate any and all liability of
the Company.
(d)    "Board of Directors" or "Board" shall mean the Board of Directors of
Biomet, Inc.
(e)    "Change in Control" shall mean a change in control as defined in Treasury
regulation section 1.409A-3(i)(5), with respect to the applicable corporation.
For purposes of this definition, "applicable corporation" means:
(a)    The corporation for which the Participant is performing services at the
time of the change in control event;



- 2 -



--------------------------------------------------------------------------------




(b)    The corporation(s) liable for payment hereunder (but only if either the
accrued benefit hereunder is attributable to the performance of service by the
Participant for such corporation(s) or there is a bona fide business purpose for
such corporation(s) to be liable for such payment and, in either case, no
significant purpose of making such corporation(s) liable for such benefit is the
avoidance of Federal income tax); or
(c)    A corporate majority shareholder of one of the corporations described (i)
or (ii) above or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a corporation identified in (i) or (ii) above.
(f)    "Code" shall mean the Internal Revenue Code of 1986, as amended.
(g)    "Committee" shall mean the Benefits Committee appointed by the President
of the Company in accordance with Article VII.
(h)    "Company" shall mean Biomet, Inc. and any subsidiary or affiliate of
Biomet, Inc. designated as eligible by the Committee to participate in the Plan,
and any successor thereto that adopts this Plan.
(i)    "Company Contribution Account" shall mean the bookkeeping account
maintained by the Company for each Participant that is credited with an amount
equal to the Company Discretionary Contribution Amount, if any, and the Company
Matching Contribution Amount, if any, and net earnings and losses on such
amounts pursuant to Section 4.2.
(j)    "Company Discretionary Contribution Amount" shall mean such discretionary
amount, if any, credited by the Company to a Participant's Company Contribution
Account for a Plan Year. Such amount to be credited may differ from Participant
to Participant both in amount, including no amount, and as a percentage of
Compensation and/or Performance Bonuses.
(k)    "Company Matching Contribution Amount" shall mean such discretionary
amount, if any, credited by the Company to a Participant's Company Contribution
Account for a Plan Year. Such amount to be credited may differ from Participant
to Participant both in amount, including no amount, and as a percentage of
Compensation and/or Performance Bonuses.
(l)    "Compensation" shall mean, (i) with respect to a Participant who is an
employee of the Company for a Plan Year, the Participant's wages for federal
income tax purposes for such year, including, Base Salary, bonuses (other than
Performance Bonuses), incentive compensation and commissions, increased by
amounts that would have been included in the Participant's wages for the year
but for the Participant's election pursuant to Code Section 125 or 401(k) or
this Plan; (ii) with respect to a Participant who is a Director, the amount of
cash paid to the Director, including, but not limited to, Board of Directors



- 3 -



--------------------------------------------------------------------------------




fees, committee fees, and such other amounts paid for services as a Director, or
(iii) any other type of compensation or remuneration determined by the Committee
(or its designee) to be eligible for deferral under the Plan. Amounts
distributed from a Participant's Accounts in any Plan Year shall not be
considered Compensation again in the year of distribution.
(m)    "Deferral Account" shall mean the bookkeeping account maintained by the
Company for each Participant that is credited with amounts equal to (i) the
portion of the Participant's Compensation and/or Performance Bonus that he or
she elects to defer, and (ii) net earnings and losses attributable to such
Account pursuant to Section 4.1.
(n)    "Director" shall mean any member of the Board who is not also an officer
or employee of the Company.
(o)    "Disability" shall mean the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan maintained by the Company or a
Participating Subsidiary for employees, within the meaning of Code Section
409A(a)(2)(C) and Treasury regulation section 1.409A-3(i)(4).
(p)    "Distributable Amount" shall mean the Vested balance in the Participant's
Deferral Account and Company Contribution Account.
(q)    "Distribution Event" shall mean the earliest to occur of (i) the
Participant's Separation from Service, (ii) the Participant's Scheduled
Withdrawal Payment Date, (iii) the Participant's Disability, (iv) approval of
Hardship Distribution, (v) the Participant's death, or (vi) if elected by the
Participant, a Change in Control of the Company.
(r)    "Effective Date" shall be January 1, 2011.
(s)    "Eligible Person" shall mean (i) any common law employee of the Company
or a Participating Subsidiary that the Committee (or its designee) designates as
a key management and/or highly compensated employee of the Company or a
Participating Subsidiary and eligible to participate in the Plan, and (ii) any
Director.
(t)    "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.
(u)    "Fund" or "Funds" shall mean one or more of the investment funds selected
by the Committee (or its designee) pursuant to Section 3.4(b).
(v)    "Hardship Distribution" shall mean a distribution due to an
"unforeseeable emergency" within the meaning given to that term under Code
Section 409A and Treasury regulation section 409A-3(i)(3). In general,
"unforeseeable emergency" means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or



- 4 -



--------------------------------------------------------------------------------




accident of the Participant or of his or her dependent (as defined in Code
Section 152(a)), loss of a Participant's property due to casualty, or other
similar or extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that would
constitute an unforeseeable emergency will depend upon the facts of each case,
but, in any case, a Hardship Distribution may not be made to the extent that
such hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant's assets, to the
extent the liquidation of assets would not itself cause severe financial
hardship, or (iii) by cessation of deferrals under this Plan.
(w)    "Initial Election Period" shall mean the 30-day period (or such longer
period elected by the Committee (or its designee)) immediately preceding the
Plan Year beginning after the date on which an individual first becomes an
Eligible Person.
(x)    "Participant" shall mean any Eligible Person who becomes a Participant in
this Plan in accordance with Article II.
(y)    "Participating Subsidiary" shall mean a subsidiary of Biomet, Inc. which
the Committee has designated as such and whose employees are eligible to
participate in the Plan; provided that such employee is an Eligible Person.
(z)    "Payment Date" shall be a date within the 30-day period immediately
following the date on which the Distribution Event occurs; provided, however,
that if the Distribution Event is the Participant's Scheduled Withdrawal Payment
Date, the Payment Date shall be the first day of July next following such
Scheduled Withdrawal Payment Date.
(aa)    "Performance Bonus" shall mean any bonus intended to qualify as
"performance-based compensation" under Code Section 409A and Treasury regulation
section 1.409A-1(e) and for which the Participant must be employed on the last
day of the 12-month performance period to be entitled to receive the Performance
Bonus. Amounts distributed from a Participant's Accounts in any Plan Year shall
not be considered a Performance Bonus again in the year of distribution.
(bb)    "Plan" shall mean the Biomet, Inc. Deferred Savings Plan, as amended
from time to time.
(cc)    "Plan Year" shall be the calendar year.
(dd)    "Scheduled Withdrawal Payment Date" shall mean the date elected by the
Participant for payment of amounts from his Accounts that will be deferred in a
given Plan Year, and earnings and losses attributable thereto, to be made or to
begin to be made as set forth on the Participant's election form (electronically
or otherwise) for such Plan Year. A Participant's Scheduled Withdrawal Payment
Date can be no earlier than two years from the last day of the Plan Year for
which the applicable deferrals of Compensation and/or Performance Bonuses are
made.



- 5 -



--------------------------------------------------------------------------------




(ee)    "Separation from Service" shall mean a "separation from service" within
the meaning of Code Section 409A(2)(A)(i) and Treasury regulation
section 1.409A-1(h) and shall mean, (i) with respect to a Participant who is an
employee of the Company, the complete termination of the employment relationship
between the Participant and the Company and/or all affiliated employers within
the meaning of Code Section 414(b) or (c), for any reason other than death, and
(ii) with respect to a Director who is not also an employee of the Company, the
complete cessation of membership on the Board and/or the boards of all
affiliated employers within the meaning of Code Section 414(b) or (c), in which
he or she serves, for any reason other than death.
(ff)    "Specified Employee" shall mean an individual who, at the time of his
Separation from Service, is a "specified employee" within the meaning of Code
Section 409A(2)(B)(i) and Treasury regulation section 1.409A-1(i). For purposes
of the preceding sentence, the "specified employee identification date" shall be
December 31 (of the prior Plan Year) and the "specified employee effective date"
shall be the following April 1.
(gg)    "Trust" shall mean the grantor trust established by the Company to hold
assets for the provision of benefits under the Plan.
(hh)    "Trustee" shall mean any trustee appointed by the Committee.
(ii)    "Vested" means, with respect to an Account, that portion of the
Participant's interest in his or her Account that is nonforfeitable, as
determined under Article V.
Section 1.2.    Rules of Construction.
(a)    The Plan is intended to comply with (i) Code Section 409A and (ii) the
applicable provisions of ERISA, and it shall be interpreted and administered in
accordance with such intent. Except as provided in the preceding sentence or as
otherwise expressly provided herein, the Plan shall be construed, enforced, and
administered, and the validity thereof determined, in accordance with the
internal laws of the State of Indiana without regard to conflict of law
principles, and the following provisions of this Section.
(b)    Words used in the masculine gender shall be construed to include the
feminine gender where appropriate, and vice versa.
(c)    Words used in the singular shall be construed to include the plural where
appropriate, and vice versa.
(d)    The headings and subheadings in the Plan are inserted for the convenience
of reference only and are not to be considered in the construction of any
provision of the Plan.
ARTICLE II.    

PARTICIPATION



- 6 -



--------------------------------------------------------------------------------




Section 2.1.    Determination of Eligible Person. The Committee shall, from time
to time, determine which individuals are Eligible Persons under the Plan. An
Eligible Person shall become a Participant only after completing such forms
(electronically or otherwise) and making such elections as the Committee (or its
designee) may prescribe, including an agreement to be bound by the terms of the
Plan and all determinations of the Committee. Notwithstanding the foregoing, any
Eligible Person who was a participant in the Prior Plan on December 31, 2010
shall continue to be a Participant in this Plan.
Section 2.2.    Enrollment. An Eligible Person shall become a Participant in the
Plan by electing to defer Compensation and/or Performance Bonuses in accordance
with Section 3.1, in accordance with such procedures as may be established from
time to time by the Committee (or its designee). An individual who, at any time,
ceases to be an Eligible Person, as determined in the sole discretion of the
Committee (or its designee), other than an Eligible Person who (i) becomes
employed by a related company of the Company, which is not a Participating
Subsidiary or (ii) is transferred to an international assignment, shall continue
to be eligible to defer Compensation and/or Performance Bonuses until the end of
the Plan Year in which such individual ceases to be an Eligible Person, and no
future deferrals shall be allowed until such time as the individual again
becomes an Eligible Person. In such case, the individual shall remain a
Participant in the Plan with respect to amounts already deferred but not yet
withdrawn or distributed. A Participant shall remain a Participant until all
amounts to which he or she is entitled under the Plan have been paid.
Section 2.3.    Transferred Employees. An Eligible Person who (i) becomes
employed by a related company of the Company which is not a Participating
Subsidiary, or (ii) is transferred to an international assignment, shall not be
eligible to make any further deferrals under the Plan; however, such individual
shall remain a Participant in the Plan with respect to amounts already deferred
but not yet withdrawn or distributed. Any deferrals for the current Plan Year
shall terminate as of the date of transfer.
Section 2.4.    Amendment of Eligibility Criteria. The Committee (or its
designee) may, in its discretion, change the criteria for eligibility to comply
with all applicable laws relating to salary grade and compensation levels;
provided, however, that no change in the criteria for eligibility of any officer
of the Company shall be effected unless such changes are (i) within parameters
established by the Compensation Committee of the Board, or (ii) approved by the
Compensation Committee of the Board.
ARTICLE III.    

DEFERRAL ELECTIONS
Section 3.1.    Elections to Defer Compensation and/or Performance Bonuses.
(a)    Initial Election Period. Subject to the provisions of Article II, each
Participant may elect to defer Compensation by filing with the Committee (or its
designee) an election that conforms to the requirements of this Section 3.1, on
a form (electronically or otherwise) provided by the Committee (or its
designee), no later than the last day of his or her Initial Election Period.



- 7 -



--------------------------------------------------------------------------------




(b)    Deferral of Compensation - General Rule. The amount of Compensation which
a Participant may elect to defer is such Compensation earned on or after the
time at which the Participant elects to defer in accordance with subsection (a).
A Participant may defer up to 100% of his or her Compensation provided that the
total amount deferred by the Participant shall be limited in any calendar year,
if necessary, to satisfy Social Security Tax (including Medicare), income tax
and employee benefit plan withholding requirements, each as applicable, as
determined in the sole and absolute discretion of the Committee (or its
designee). The Committee (or its designee) may establish certain minimum
contribution amounts from time to time with respect to particular Plan Years.
(c)    Duration of Compensation Deferral Election. A Participant's initial
election to defer Compensation must be received by the Committee (or its
designee) prior to the last day of the Participant's Initial Election Period and
is to be effective with respect to Compensation received in the Plan Year after
such deferral election is processed and for the duration of such Plan Year. A
Participant's deferral election shall continue in effect for the entire Plan
Year. A Participant must make a new deferral election for each Plan Year by
filing a new election on or before the end of the election period (as
established by the Committee or its designee) prior to the beginning of the next
Plan Year, which election shall be effective on the first day of the next
following Plan Year.
(d)    Deferral of Performance Bonuses – Special Rule. Notwithstanding the
preceding provisions of this Section, a Participant may elect to defer up to
100% of his or her Performance Bonus in accordance with the special rules
applicable to performance-based compensation under Code Section 409A and
Treasury regulation section 1.409A-2(a)(8). Any such election with respect to
the performance period for the Performance Bonus must be received by the
Committee or its designee not later than six (6) months before the end of such
performance period. Any such election shall become irrevocable six (6) months
before the end of such performance period. Any election made under this
Subsection (d) shall be effective only for the performance period to which it
relates.
Section 3.2.    Elections as to Timing and Form of Payment of Benefits.
(a)    Election of Scheduled Withdrawal Payment Date. At the time a Participant
makes a deferral election (which election must be made not later than the end of
the election period (as established by the Committee or its designee) and which
must be before the end of the year immediately preceding the year in which the
deferrals will be made), he or she shall also elect his Scheduled Withdrawal
Payment Date, if any, for the payment of the Participant's Vested Accounts
attributable to those deferrals. The Participant shall communicate this timing
decision by submitting an applicable form (electronically or otherwise) to the
Committee or its designee. Notwithstanding any other provision to the contrary
under the Plan, if installments for a Scheduled Withdrawal Payment Date have not
commenced prior to the Participant's Separation from Service, the form of the
distribution shall follow the form elected as of the Participant's Separation
from Service, and if the installments for a Scheduled Withdrawal Payment Date
have commenced prior to a



- 8 -



--------------------------------------------------------------------------------




Participant's Separation from Service, the form of the distribution shall follow
the installment form elected with respect to such Scheduled Withdrawal Payment
Date.
(b)    Election of Form of Payment. At the time a Participant makes a deferral
election (which election must be made not later than the end of the election
period (as established by the Committee or its designee) and which must be
before the end of the year immediately preceding the year in which the deferrals
will be made), he shall also elect the form of the distribution for those
deferrals, as described in subsection (c). The Participant shall communicate
this form of payment decision by submitting an applicable form (electronically
or otherwise) to the Committee (or its designee).
(c)    Forms of Payment. A Participant may elect either (i) a lump sum payment
on the Participant's Payment Date, or (ii) substantially equal annual
installment payments over a period of (A) two (2) to five (5) years as the form
of distribution for a Scheduled Withdrawal Payment Date, or (B) five (5) or ten
(10) years as the form of distribution for a Separation from Service, provided
any minimum balance established by the Committee (or its designee) for
installments is met. If all or any portion of an Account is payable in
installments, the first installment shall be paid as of the Participant's
Payment Date, and remaining installments shall be paid on the first day of July
of the subsequent calendar years, as applicable. Each installment shall consist
of a percentage of the Account, which shall be equal to (i) one, divided by (ii)
one plus the number of installments remaining after the installment for which
the calculation is being made. If the Participant does not elect a form of
payment pursuant to this Section, he shall be deemed to have elected a lump sum.
Section 3.3.    Subsequent Elections Regarding Timing and Form of Payment.
(a)    Except as provided in this Section or in Article VI of this Plan, a
Participant may not revoke or revise his prior election as to the timing and
form of the payment under this Plan. Except as provided in this Section or in
Article VI of this Plan, any subsequent election having the effect of
acceleration of payments shall not be permitted under this Plan.
(b)    A subsequent change in an election as to either the timing or form of
payments shall be permitted only in accordance with the following restrictions:
(i)    A change in timing or form of payment shall not be effective until at
least twelve (12) months after the date on which the subsequent election is
made;
(ii)    Except in the case of an election relating to a payment on account of
death, Disability, or a Hardship Distribution, the timing or form elected on the
subsequent election must be a date that is not less than five (5) years later
than the date such payment would otherwise have been made; and
(iii)    The subsequent election may not be made less than twelve (12) months
before the date on the initial deferral election.



- 9 -



--------------------------------------------------------------------------------




Section 3.4.    Investment Elections.
(a)    At the time of making the deferral elections described in this
Article III, the Participant shall designate, on a form (electronically or
otherwise) provided by the Committee (or its designee), the types of Funds in
which the Participant's Account shall be deemed to be invested for purposes of
determining the amount of earnings to be credited to those Accounts. In making
the designation pursuant to this Section, the Participant may specify that all
or any multiple of his or her Accounts be deemed to be invested, in whole
percentage increments, in one or more of the types of Funds provided under the
Plan as communicated from time to time by the Committee (or its designee). On a
form (electronically or otherwise) provided by the Committee (or its designee),
a Participant may change each of the investment allocations at least monthly or
as more frequently as permitted by the Committee or its designee. If a
Participant fails to elect a type of Fund under this Section, he or she shall be
deemed to have elected the money market type of Fund.
(b)    Although the Participant may designate the type of investments, the
Committee shall not be bound by such designation, and the amounts credited to
such Accounts may not actually be invested in the underlying Fund or Funds. The
Accounts may be hypothetically invested in such Fund or Funds and net gains and
losses associated with such Fund or Funds will be credited or debited to the
Accounts, as applicable. The Committee shall select from time to time, in its
sole and absolute discretion, commercially available investments of each of the
types communicated by the Committee to the Participant pursuant to subsection
(a) above to be the Funds. The net gains and losses of each such commercially
available investment fund shall be used to determine the amount of earnings or
losses to be credited to Participant's Account under Article IV.
ARTICLE IV.    

DEFERRAL ACCOUNTS AND TRUST FUNDING
Section 4.1.    Deferral Accounts. The Committee (or its designee) shall
establish and maintain a Deferral Account for each Participant under the Plan.
Each Participant's Deferral Account shall be further divided into separate
subaccounts ("investment fund subaccounts"), each of which corresponds to a Fund
elected by the Participant pursuant to Section 3.4(a). A Participant's Deferral
Account shall be credited as follows (except as otherwise determined by the
Committee or its designee):
(d)    As soon as administratively feasible after amounts are withheld and
deferred from a Participant's Compensation and/or Performance Bonus, the
Committee (or its designee) shall credit the investment fund subaccounts of the
Participant's Deferral Account with an amount equal to the Compensation and/or
Performance Bonus deferred by the Participant in accordance with the
Participant's election under Section 3.4(a); that is, the portion of the
Participant's deferred Compensation and/or Performance Bonus that the
Participant has elected to be deemed to be invested in a certain type of Fund
shall be credited to the investment fund subaccount corresponding to that Fund;



- 10 -



--------------------------------------------------------------------------------




(e)    Under procedures established by the Committee or its designee, each
investment fund subaccount of a Participant's Deferral Account shall be credited
with earnings or losses in an amount equal to that determined by multiplying the
balance credited to such investment fund subaccount as of the prior day plus
contributions credited that day to the investment fund subaccount by the net
gains and losses for the corresponding Fund selected by the Participant.
(f)    All amounts attributed to the deferral of Compensation and/or Performance
Bonus for each Plan Year shall be accounted for in a manner which allows
separate accounting for the deferral of Compensation and/or Performance Bonus
and net investment gains and losses associated with such Plan Year's deferral of
Compensation and/or Performance Bonus.
Section 4.2.    Company Contribution Account. The Company is not required to
make contributions to the Plan on behalf of a Participant but reserves the right
to credit Participants' Accounts with discretionary or matching contributions
from time to time in its sole discretion. In the event that the Company elects
to make a Company Discretionary Contribution Amount or a Company Matching
Contribution Amount, the Committee (or its designee) shall establish and
maintain a Company Contribution Account for each Participant under the Plan who
receives such allocation to his or her Accounts. Each Participant's Company
Contribution Account if not designated by the Company at the time of
contribution shall be further divided into separate investment fund subaccounts
corresponding to the Fund(s) elected by the Participant pursuant to Section
3.4(a). A Participant's Company Contribution Account shall be credited as
follows:
(c)    Under procedures established by the Committee or its designee, the
Committee (or its designee) shall credit the investment fund subaccounts of the
Participant's Company Contribution Account with an amount equal to the Company
Discretionary Contribution Amount, if any, applicable to that Participant, or
Company Matching Contribution Amount, if any, applicable to that Participant,
which the Participant elected to be deemed to be invested in a certain type of
Fund shall be credited to the corresponding investment fund subaccount; and
(d)    Under procedures established by the Committee or its designee, each
investment fund subaccount of a Participant's Company Contribution Account shall
be credited with earnings or losses in an amount equal to that determined by
multiplying the balance credited to such investment fund subaccount as of the
prior day plus contributions credited that day to the investment fund subaccount
by the net gains and losses for the corresponding Fund selected by the
Participant.
Section 4.3.    Trust Funding. The Company may establish a Trust with the
Trustee. The Company may cause the Trust to be funded each year, but only to the
extent of (a) an amount equal to the amount deferred (as adjusted for earnings
and losses) by each Participant; (b) the aggregate amount of Company
Discretionary Contribution Amounts (as adjusted for earnings and losses); and
(c) the aggregate amount of Company Matching Contribution Amounts (as adjusted
for earnings and losses).



- 11 -



--------------------------------------------------------------------------------




Although the principal of the Trust, if formed, and any earnings thereon shall
be held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Plan Participants and Beneficiaries as
set forth therein, neither the Participants nor their Beneficiaries shall have
any preferred claim on, or any beneficial ownership in, any assets of the Trust,
if formed, prior to the time such assets are paid to the Participants or
Beneficiaries as benefits, and all rights created under this Plan shall be
unsecured contractual rights of Plan Participants and Beneficiaries against the
Company. Any assets held in the Trust, if formed, shall be subject to the claims
of Company's general creditors under federal and state law in the event of
insolvency.
ARTICLE V.    

VESTING
Section 5.1.    Participant Contributions. A Participant shall at all times be
100% Vested in his or her Deferral Account.
Section 5.2.    Company Contributions. In the event that the Company elects to
credit the Company Contribution Accounts of Participants with Company
Discretionary Contribution Amounts and/or Company Matching Contribution Amounts,
then the Company, in its sole discretion, shall establish a vesting schedule for
the Company Contribution Account as it deems appropriate. Any Participant that
Separates from Service with the Company prior to full vesting shall irrevocably
forfeit the portion of his Company Contribution Account not Vested, and in no
event shall the Company Contribution Account be distributed prior to vesting.
Such forfeitures shall be retained by the Company.
ARTICLE VI.    

DISTRIBUTIONS
Section 6.1.    Distribution of Deferred Compensation and/or Performance Bonuses
and Discretionary Company Contributions.
(c)    Distribution Due to Separation from Service or Scheduled Withdrawal
Payment Date of Small Accounts. Subject to Section 6.6, in the case of a
Participant who incurs a Distribution Event due to Separation from Service or
Scheduled Withdrawal Payment Date and has an Account balance of less than
$10,000.00, the Distributable Amount shall be paid to the Participant in a lump
sum distribution on the Participant's Payment Date; provided, however, that no
such acceleration shall be permitted under this Section to the extent that (i)
such payment would not otherwise result in the complete liquidation of the
entirety of the Participant's interest under the Plan, including all agreements,
methods, programs or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treasury regulation section 1.409A-1(c)(2), and
(ii) the sum of all such payments would exceed $10,000.00.
(d)    Distribution Due to Separation from Service or Scheduled Withdrawal
Payment Date of all other Accounts. Subject to Section 6.6, in the case of a
Participant who incurs a Distribution Event due to Separation from Service or
Scheduled Withdrawal



- 12 -



--------------------------------------------------------------------------------




Payment Date and has an Account balance, including amounts deferred under all
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury regulation section
1.409A-1(c)(2), of more than $10,000.00, such Participant shall receive, or
shall begin to receive if payable in installments, his or her Distributable
Amount, in the form elected by the Participant as of his Payment Date.
(e)    Distribution Due to Death. In the case of a Participant who dies before
his Accounts have been distributed in full, the Participant's Beneficiary shall
receive the total undistributed Vested balance in the Participant's Accounts in
a lump sum distribution as soon as administratively feasible following the date
of the Participant's death.
(f)    Distribution Due to Disability. In the case of a Participant who incurs a
Distribution Event due to Disability, the Participant shall receive the total
undistributed Vested balance in the Participant's Accounts in a lump sum
distribution as soon as administratively feasible following the date a
determination has been made by the Committee (or its designee) that the
Participant has incurred a Disability. For purposes of determining a
Participant's Disability, the determination shall be made in accordance with the
Company's long-term disability plan in effect at the time of the Participant's
claim of Disability, provided the definition of disability applied under such
disability plan complies with this Plan's definition of Disability.
(g)    Earnings. A Participant's Accounts shall continue to be credited with
earnings pursuant to Article IV of the Plan until all amounts credited to his or
her Accounts under the Plan have been distributed.
Section 6.2.    Hardship Distribution. A Participant shall be permitted to elect
a Hardship Distribution from his or her Vested Accounts prior to his or her
Payment Date, subject to the following restrictions:
(a)    The election to take a Hardship Distribution shall be made by filing a
form (electronically or otherwise) provided by and filed with the Committee (or
its designee) prior to the end of any calendar month.
(b)    The Committee (or its designee) shall have made a determination that the
requested distribution constitutes a Hardship Distribution in accordance with
Section 1.1(u) of the Plan.
(c)    The amount determined by the Committee (or its designee) as a Hardship
Distribution shall be paid in a single cash lump sum as soon as practicable
after the end of the calendar month in which the Hardship Distribution election
is made and approved by the Committee (or its designee).
(d)    If a Participant receives a Hardship Distribution, the Participant will
be ineligible to defer Compensation and/or Performance Bonuses under the Plan
for the balance of the Plan Year and the following Plan Year.



- 13 -



--------------------------------------------------------------------------------




Section 6.3.    Domestic Relations Orders. Upon receipt of an enforceable
domestic relations order from a court of competent jurisdiction, the Plan shall
make an assignment and distribution from the Participant's Account in accordance
with such order. However, in no event shall an assignment under this Section
result in the establishment of an account for the benefit or in the name of any
alternate payee named in the order.
Section 6.4.    Distribution Upon Adverse Finding by the Internal Revenue
Service. If the Internal Revenue Service asserts that amounts deferred by a
Participant pursuant to this Plan are included in the Participant's income for
Federal income taxes before distribution, the Committee (or its designee) shall
cause to be distributed to the Participant from his or her Vested Account an
amount equal to all taxes, interest and penalties owed by the Participant as a
result of such inclusion in taxable income.
Section 6.5.    Inability to Locate Participant. In the event that the Committee
(or its designee) is unable to locate a Participant or Beneficiary within two
(2) years following the required Payment Date, the amount allocated to the
Participant's Accounts shall be forfeited. If, after such forfeiture, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings.
Section 6.6.    Delay in Payment for Specified Employees. Notwithstanding any
provisions in the Plan to the contrary, to the extent that the Company has any
stock which is publicly traded on an established securities market or otherwise
and, if a Participant who is a Specified Employee Separates from Service for any
reason other than death, distribution of the Participant’s Vested Accounts shall
not commence earlier than six (6) months after the date of his Separation from
Service. Payments delayed by the preceding sentence shall be accumulated and
paid on the earliest administratively feasible date permitted by such sentence.
ARTICLE VII.    

ADMINISTRATION
Section 7.1.    Committee. The Committee is the Company's Benefits Committee,
which has members that are appointed by, and serve at the pleasure of, the
President of the Company. The number of members comprising the Committee shall
be determined by the President, which may from time to time vary the number of
members. A member of the Committee may resign by delivering a written notice of
resignation to the President. The President may remove any member by delivering
a written notice of removal to such member. Vacancies in the membership of the
Committee shall be filled promptly by the President.
Section 7.2.    Committee Action. The Committee shall act at meetings by
affirmative vote of a majority of the members of the Committee. Any action
permitted to be taken at a meeting may be taken without a meeting if, prior to
such action, a written consent to the action is signed by all members of the
Committee and such written consent is filed with the minutes of the proceedings
of the Committee. A member of the Committee shall not vote or act upon any
matter which relates solely to himself or herself as a Participant. Any member
or members of the Committee may execute any certificate or other written
direction on behalf of the Committee.



- 14 -



--------------------------------------------------------------------------------




Section 7.3.    Powers and Duties of the Committee.
The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:
(a)    To select the Funds in accordance with Section 3.4(b) hereof;
(b)    To construe and interpret the terms and provisions of this Plan;
(c)    To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
(d)    To maintain all records that may be necessary for the administration of
the Plan;
(e)    To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
(f)    To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;
(g)    To appoint a Plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Committee may from time to time prescribe; and
(h)    To take all actions necessary for the administration of the Plan.
Section 7.4.    Construction and Interpretation. The Committee shall have full
discretion to construe and interpret the terms and provisions of this Plan,
which interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan.
Section 7.5.    Information. To enable the Committee to perform its functions,
the Company shall supply full and timely information to the Committee on all
matters relating to the Compensation and/or Performance Bonuses of all
Participants, their death or other events which cause termination of their
participation in this Plan, and such other pertinent facts as the Committee may
require.
Section 7.6.    Compensation, Expenses and Indemnity.
(a)    The members of the Committee shall serve without compensation for their
services hereunder.



- 15 -



--------------------------------------------------------------------------------




(b)    The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.
(c)    To the extent permitted by applicable state law, the Company shall
indemnify and hold harmless the Committee and each member thereof, the Board and
any delegate of the Committee who is an employee of the Company against any and
all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.
Section 7.7.    Quarterly Statements. Under procedures established by the
Committee, a Participant shall receive a statement with respect to such
Participant's Accounts on a quarterly basis (electronically or otherwise).
Section 7.8.    Disputes.
(a)    Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
"Claimant") must file a written request for such benefit with the Committee (or
its designee), setting forth his or her claim. The request must be addressed to
the Committee (or its designee) at its then principal place of business.
(b)    Claim Decision. Upon receipt of a claim, the Committee (or its designee)
shall advise the Claimant that a reply shall be forthcoming within ninety (90)
days and shall, in fact, deliver such reply within such period. The Committee
(or its designee) may, however, extend the reply period for an additional ninety
(90) days for special circumstances.
If the claim is denied in whole or in part, the Company shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (i) the specified reason or reasons for such denial; (ii) the
specific reference to pertinent provisions of this Plan on which such denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation of why such
material or such information is necessary; (iv) appropriate information as to
the steps to be taken if the Claimant wishes to submit the claim for review; and
(v) the time limits for requesting a review under subsection (c).
(c)    Request For Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing a review of the initial denial. Such request must be addressed to the
Committee (or its designee), at its then principal place of business. The
Claimant or his or her duly authorized representative may, but need not, review
the pertinent documents and submit issues and comments in writing



- 16 -



--------------------------------------------------------------------------------




for consideration by the Committee (or its designee). If the Claimant does not
request a review within such sixty (60) day period, he or she shall be barred
and estopped from challenging the Committee (or its designee)'s determination.
(d)    Review of Decision. Within sixty (60) days after the Committee's (or its
designee's) receipt of a request for review, after considering all materials
presented by the Claimant, the Committee (or its designee) shall inform the
Participant in writing, in a manner calculated to be understood by the Claimant,
the decision setting forth the specific reasons for the decision containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Committee (or its designee) shall so notify the Claimant
and shall render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.
ARTICLE VIII.    

MISCELLANEOUS
Section 8.1.    Unsecured General Creditor. Participants and their
Beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, claims, or interest in any specific property or assets of the Company.
No assets of the Company shall be held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan. Any and all of the
Company's assets shall be, and remain, the general unpledged, unrestricted
assets of the Company. The Company's obligation under the Plan shall be merely
that of an unfunded and unsecured promise of the Company to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors. It is the intention of the Company
that this Plan be unfunded for purposes of the Code and for purposes of Title I
of ERISA, and the Plan shall be interpreted to effectuate this result.
Section 8.2.    Restriction Against Assignment. Except as otherwise provided in
Section 6.3, regarding domestic relations orders, the Company shall pay all
amounts payable hereunder only to the person or persons designated by the Plan
and not to any other person or corporation. No part of a Participant's Accounts
shall be liable for the debts, contracts, or engagements of any Participant, his
or her Beneficiary, or successors in interest, nor shall a Participant's
Accounts be subject to execution by levy, attachment, or garnishment or by any
other legal or equitable proceeding, nor shall any such person have any right to
alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign any
benefits or payments hereunder in any manner whatsoever. If any Participant,
Beneficiary or successor in interest is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee (or its designee), in its discretion, may cancel such distribution
or payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Committee (or its
designee) shall direct.
Section 8.3.    Withholding. There shall be deducted from each payment made
under the Plan or any other Compensation and/or Performance Bonus payable to the
Participant (or Beneficiary) all taxes which are required to be withheld by the
Company with respect to such



- 17 -



--------------------------------------------------------------------------------




payment or this Plan. The Company shall have the right to reduce any payment (or
compensation) by the amount of cash sufficient to provide the amount of said
taxes.
Section 8.4.    Amendment, Modification, Suspension or Termination. The
Committee may amend or terminate the Plan at any time, in whole or in part,
except that no such amendment or termination shall operate (a) to reduce or
deprive a Participant or Beneficiary of any benefit accrued at the time of such
amendment, (b) to result in an acceleration of the distribution of benefits
under the Plan (due to a termination of the Plan or any other reason), unless
such acceleration complies with Code Section 409A and the applicable regulations
thereunder, (c) to cause any other violation of Code Section 409A or the
guidance thereunder, or (d) to affect the Company's obligations for payment of
such vested benefit as set forth herein. Notwithstanding anything in the Plan to
the contrary or any election of a Participant to the contrary, in the event that
the Company shall terminate the Plan and all other agreements, methods,
programs, and other arrangements sponsored by the Company with respect to which
deferrals of compensation are treated as having been deferred under a single
plan with this Plan under Treasury regulation section 1.409A-1(c)(2), the
Company shall have the discretion to accelerate the time of payment under the
Plan, provided that no payments occur within twelve (12) months of the
termination of such plans or agreements (other than payments that would be
payable under the plans or agreements absent such termination), all payments are
made within twenty-four (24) months of termination of the plans or agreements,
and for three (3) years following the date of termination of this Plan the
Company does not adopt a new plan or agreement that would be aggregated with
this Plan if the same participants participated in the new plan or agreement.
Section 8.5.    Receipt and Release. Any payment to a Participant or the
Participant's Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Committee and the Company. The Committee (or its designee) may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect.
In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee (or its designee), is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Committee (or its designee) may direct that such payment be made to any person
found by the Committee (or its designee), in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee (or its designee) and
the Company.
Section 8.6.    Limitation of Rights and Employment Relationship. Neither the
establishment of the Plan and Trust nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company or the Trustee of the Trust except as
provided in the Plan and Trust; and in no event shall the terms of employment of
any employee or Participant be modified or in any way be affected by the
provisions of the Plan and Trust.
Section 8.7.    Code Section 409A. The Company intends that all benefits and
payments to be made to a Participant hereunder will be provided or paid to such
Participant in compliance



- 18 -



--------------------------------------------------------------------------------




with all applicable provisions of section 409A of the Code and the regulations
issued thereunder, and the rulings, notices and other guidance issued by the
Internal Revenue Services interpreting the same, and this Plan shall be
construed and administered in accordance with such intent. This Plan may be
modified to the extent necessary to comply with all applicable requirements of,
and to avoid the imposition of any additional tax, interest and penalties under,
section 409A of the Code in connection with, the benefits and payments to be
provided or paid to a Participant hereunder. Any such modification shall
maintain the original intent and benefit to the Company and the Participant of
the applicable provision of this Plan, to the maximum extent possible without
violating section 409A of the Code. All payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code. Benefits under the Plan are intended to
be exempt from section 409A of the Code under the “separation pay exception,” to
the maximum extent applicable. Any payments that qualify for the “short-term
deferral” exception or another exception under section 409A of the Code shall be
paid under the applicable exception. Further, for purposes of the limitations on
nonqualified deferred compensation under section 409A of the Code, each payment
of compensation under this Plan shall be treated as a separate payment. In no
event may a Participant, directly or indirectly, designate the calendar year of
a payment.
BIOMET, INC.
BENEFITS COMMITTEE


/s/ Margaret Anderson    
Margaret Anderson


/s/ Robin T. Barney    
Robin T. Barney


/s/ Daniel P. Florin    
Daniel P. Florin


/s/ Greg W. Sasso    
Greg W. Sasso


/s/ Jon Serbousek    
Jon Serbousek


/s/ Bradley J. Tandy    
Bradley J. Tandy


/s/ Darlene Whaley    
Darlene Whaley







- 19 -

